Title: John Wayles Eppes to Thomas Jefferson, 6 April 1818
From: Eppes, John Wayles
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington
april 6th 1818.
                    
                    I have been unwell during the last eight or ten days and part of the time confined to my room—This must be my apology for leaving your last so long unanswered—
                    I have determined to remove Francis from the Catholic school at the close of the Session of Congress. I would with pleasure send him on immediately and let him join you on your trip to Bedford, but the time is so nearly arrived for changing his clothes that I think it will be necessary for him to refit. I have thought therefore that he would loose less time by continuing where he is until the 20th when Congress will adjourn—I shall go directly home and probably be there on the 25th—As soon afterwards as we can fix him up he shall go on to New London—In the mean time if you would be so good as to engage a place for him & write me the terms of board & Tuition I shall be greatly obliged—If I know the time of your return I will send Francis to meet you—Knowing how precisely your arrangements are made generally as to time I will not press your taking my house in your way back—If you could it is unnecessary to say with how much delight I should once more receive one to whom I owe the duties of a son & for whom I have the feelings of one—
                    As I know that you are withdrawing your mind from political transactions I say nothing to you on that subject—Some of the knowing ones here seem to anticipate a sort of political Milenium in which the lamb and the wolf shall repose in quiet and the Tories and Traitors of the late war be converted into patriots—Some of the most distinguished men of the Federal party seem certainly disposed to support the administration—On a recent vote in the Senate on a proposition for excluding & subjecting to forfeiture all British vessels from ports to which vessels of the United States are not admitted by permanent regulations—The Senate gave a unanimous vote with the exception of myself—King andOtis a distinguished member of the Hartford convention were was of the number—I confess I want faith in their Sincerity—I fear the present unexampled prosperity of our country excites their malice—acts like a canker at their hearts and they wish again to bring us into some scrape—During the whole period of our restrictive System commenced under injuries for the accompanied with the most  flagrant and daring insults—They reviled the administration they threatened to turn their arms against their own country & when the hostile edicts of the two Belligerents bore directly on the great Staples of the country which were subjected to Tribute, instead of feeling for the interest and honour of their country the merchants were willing to submit nay did submit and carried on their commerce under licence from Great Britain—After the unprincipled course they have pursued I could not reconcile it to myself to risque a free export of the Bulky products of our country for the purpose of protecting Tonnage—I fear that if Great Britain resists the measure whether right or s wrong some of them the merchants & of the Federalists will as heretofore justify and defend her course and again leave the agricultural interest in the lurch—Perhaps I am uncharitable—You will I hope pardon this short explanation I have given of my vote—It is the first instance during my public life in which I have voted alone—I feel satisfied with the present situation of the country—I wish all the revenue possible to be derived during the peace and applied faithfully to the Debt contracted during the war—I think too the period for commencing the System unfavorable—I would rather see it tried when the power and influence of G Britain was in some degree broken down & the present coalition existing in Europe against the rights of man was dissolved by broils and quarrels among themselves which must after a short period be the case if the history of past times gives any just rule for estimating the future—
                    
                        With respect & esteem I  yours sincerely
                        Jno: W: Eppes
                    
                